        Case 2:13-cv-20000-RDP Document 2566 Filed 05/08/20 Page 1 of 2                                FILED
                                                                                              2020 May-08 PM 12:22
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

                                                    :
IN RE BLUE CROSS BLUE SHIELD                        :
ANTITRUST LITIGATION                                : Master File 2:13-cv-20000-RDP
MDL 2406                                            :
                                                    :
                                                    :
                                                    : This document relates to
                                                    : All Cases (Subscriber Track)
                                                    :


                NOTICE OF AMENDED FILING REGARDING DOC. 2408

       PLEASE TAKE NOTICE that Subscriber Plaintiffs are filing an amended copy of their

Memorandum of Points and Authorities in Support of Subscriber Plaintiffs’ Motion for

Certification of Nationwide Injunctive Class or, In the Alternative, Alabama Injunctive Class

originally filed on April 15, 2019, as Doc. 2408. This amended version of the brief is revised only

with respect to the redactions contained therein.



Dated: May 8, 2020

                                                    Respectfully submitted,



                                                      /s/ Tammy McClendon Stokes
                                                    Tammy McClendon Stokes
                                                    GUIN, STOKES & EVANS, LLC
                                                    300 Richard Arrington Jr. Blvd. North
                                                    Suite 600
                                                    Birmingham, Alabama 35203
                                                    (205) 226-2282 (telephone)
                                                    (205) 226-2357 (facsimile)
                                                    tammys@gseattorneys.com
        Case 2:13-cv-20000-RDP Document 2566 Filed 05/08/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

   I hereby certify that on this the 8th day of April, 2020, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send notification of such filing to all

counsel of record.



                                                      /s/ Tammy McClendon Stokes
                                                      Tammy McClendon Stokes




                                                 2
